Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/09/2021 and 08/25/2021.  An initialed copy is attached to this Office Action.

Response to Amendment
The amendment to Claims 4-7, 9-12, 14 and 15, filed 06/25/2020, is acknowledged and accepted.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Abstract contains legal language “comprised”. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because they include lettered listed items which are enclosed within parentheses.  
Reference characters corresponding to elements are the only limitations allowed to be enclosed within parentheses in the claims.  See MPEP § 608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al., (hereafter Johnson) (US 2019/0163980 A1).
With respect to Claim 1, Johnson discloses a retroreflective article comprising: (a) a retroreflective layer (810, Figure 8A) including a structured surface (812, Figure 8A) that is opposite a major surface (818, Figure 8A); (b) a pressure sensitive adhesive (832, Figure 8A) that contacts at least a portion of the structured surface (812, Figure 8A) to form an optically inactive area (¶[0111]) that does not substantially retroreflect incident light (850, Figure 8B); and (c) at least one low refractive index layer (838, Figure 8A) forming an optically active area (¶[0111]) that retroreflects incident light (838 is retroreflected, ¶[0111]); wherein the optically active area (¶[0111]) comprises about 25% or less (¶[0116]) of the structured surface (812, Figure 8A).
With respect to Claim 2, Johnson further discloses wherein the optically active area (812 that is adjacent to low refractive index layer 838 is retroreflected back to viewer 802, ¶[0111]) defines a plurality of first regions and the optically inactive area (800 that does not include low refractive index layer 838 can be referred to as an optically inactive area because it does not substantially retroreflect incident light, ¶[0111]) defines one or more second regions.
With respect to Claim 3, Johnson further discloses wherein the plurality of first regions comprise a barrier layer (834, Figure 8B) having sufficient structural integrity (physical barrier, ¶[0109]) to substantially prevent flow (834 has sufficient structural integrity to prevent conforming layer 832 from flowing into a low refractive index area 838, ¶[0112]) of the pressure sensitive adhesive (832, Figure 8A) into the low refractive index layer (838, Figure 8A).
With respect to Claim 4, Johnson further discloses wherein the plurality of first regions form a pattern of discrete first regions (see Figures 8A and 8B).
With respect to Claim 5, Johnson further discloses wherein visible light retroreflected from the article is not perceptible to the human eye (¶[0117]-[0118]).
With respect to Claim 6, Johnson further discloses wherein the pressure sensitive adhesive (832, Figure 8A) is substantially clear (¶[0113]).
With respect to Claim 7, Johnson further discloses a wavelength selective absorbing layer (600A - 600C, Figure 6; see also ¶[0088]) adjacent the major surface (818, Figure 8A) of the retroreflective layer (810, Figure 8A), the wavelength selective absorbing layer (600A - 600C, Figure 6; see also ¶[0088]) having visible absorption at 400 nm - 700 nm greater than about 30% (¶[0037], [0111] and [0116]) and a near infrared transmittance at 830 nm - 900 nm greater than about 30% (¶[0037], [0111] and [0116]).
With respect to Claim 8, Johnson further discloses wherein the wavelength selective absorbing layer (600A - 600C, Figure 6; see also ¶[0088]) is adjacent only the first regions.
With respect to Claim 9, Johnson further discloses wherein the wavelength selective absorbing layer (600A - 600C, Figure 6; see also ¶[0088]) comprises one or both of a black dye and a black pigment (600A - 600C, Figure 6; see also ¶[0088]).
With respect to Claim 10, Johnson further discloses wherein the structured surface (812, Figure 8A) comprises cube corner elements (cube corner elements 812, Figure 8A; see also ¶[0111]).
With respect to Claim 11, Johnson further discloses wherein the article is flexible or conformable (¶[0111]-[0112]).
With respect to Claim 12, Johnson further discloses wherein the optically active area (¶[0111]) comprises about 20% or less (at least 10 % less optically active, ¶[0111]) of the structured surface (812, Figure 8A).
With respect to Claim 13, Johnson further discloses wherein the optically active area (¶[0111]) comprises about 10% or less (at least 10 % less optically active, ¶[0111]) of the structured surface (812, Figure 8A).
With respect to Claim 15, Johnson further discloses an automotive component (110, Figure 1) comprising a pigmented fascia (pigment, ¶[0030]), painted fascia or window, and the retroreflective article of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2019/0163980 A1) in further view of Nichol et al., (Nichol hereafter) (US 2018/0059318 A1).
With respect to Claim 14, Johnson teaches the retroreflective article claim 1.
Johnson fails to teach a LiDAR system comprising a LiDAR source, an IR sensor.
Nichol teaches a film-based lightguide fixture (title and abstract) for use in a LiDAR system (¶[0256]) comprising a LiDAR source, an IR sensor (¶[0256]). 
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Johnson having the retroreflective article with the teachings of Nichol having the LiDAR and IR sensor for the purpose of providing output current/voltage when exposed to light, (¶[0256]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        September 29, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 29, 2022